

116 S872 IS: Environmental Justice For All Act
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 872IN THE SENATE OF THE UNITED STATESMarch 18, 2021Ms. Duckworth (for herself, Ms. Warren, Ms. Smith, Mr. Merkley, Mr. Durbin, Mr. Wyden, Mr. Schatz, Mr. Markey, Mr. Booker, Mr. Blumenthal, Mr. Sanders, Mr. Van Hollen, and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo restore, reaffirm, and reconcile environmental justice and civil rights, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Environmental Justice For All Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings; statement of policy.Sec. 3. Definitions.Sec. 4. Prohibited discrimination.Sec. 5. Right of action.Sec. 6. Rights of recovery.Sec. 7. Consideration of cumulative impacts and persistent violations in certain permitting decisions.Sec. 8. White House Environmental Justice Interagency Council.Sec. 9. Federal agency actions and responsibilities.Sec. 10. Ombuds.Sec. 11. Access to parks, outdoor spaces, and public recreation opportunities.Sec. 12. Transit to trails grant program.Sec. 13. Repeal of sunset for the Every Kid Outdoors program.Sec. 14. Protections for environmental justice communities against harmful Federal actions.Sec. 15. Training of employees of Federal agencies.Sec. 16. Environmental justice grant programs.Sec. 17. Environmental justice basic training program.Sec. 18. National Environmental Justice Advisory Council.Sec. 19. Environmental Justice Clearinghouse.Sec. 20. Public meetings.Sec. 21. Environmental projects for environmental justice communities.Sec. 22. Grants to further achievement of Tribal coastal zone objectives.Sec. 23. Cosmetic labeling.Sec. 24. Safer cosmetic alternatives for disproportionately impacted communities.Sec. 25. Safer child care centers, schools, and homes for disproportionately impacted communities.Sec. 26. Certain menstrual products misbranded if labeling does not include ingredients.Sec. 27. Support by National Institute of Environmental Health Sciences for research on health disparities impacting communities of color.Sec. 28. Revenues for just transition assistance.Sec. 29. Economic revitalization for fossil fuel-dependent communities.Sec. 30. Evaluation by Comptroller General of the United States.2.Findings; statement of policy(a)FindingsCongress finds the following:(1)Communities of color, low-income communities, Tribal and Indigenous communities, fossil fuel-dependent communities, and other vulnerable populations, such as persons with disabilities, children, and the elderly, are disproportionately burdened by environmental hazards that include exposure to polluted air, waterways, and landscapes.(2)Environmental justice disparities are also exhibited through a lack of equitable access to green spaces, public recreation opportunities, and information and data on potential exposure to environmental hazards.(3)Communities experiencing environmental injustice have been subjected to systemic racial, social, and economic injustices and face a disproportionate burden of adverse human health or environmental effects, a higher risk of intentional, unconscious, and structural discrimination, and disproportionate energy burdens.(4)Environmental justice communities have been made more vulnerable to the effects of climate change due to a combination of factors, particularly the legacy of segregation and historically racist zoning codes, and often have the least resources to respond, making it a necessity for environmental justice communities to be meaningfully engaged as partners and stakeholders in government decision making as the United States builds its climate resilience.(5)Potential environmental and climate threats to environmental justice communities merit a higher level of engagement, review, and consent to ensure that communities are not forced to bear disproportionate environmental and health impacts.(6)The burden of proof that a proposed action will not harm communities, including through cumulative exposure effects, should fall on polluting industries and on the Federal Government in its regulatory role, not the communities themselves.(7)Executive Order 12898 (42 U.S.C. 4321 note; relating to Federal actions to address environmental justice in minority populations and low-income populations) directs Federal agencies to address disproportionately high and adverse human health or environmental effects of its programs, but Federal agencies have been inconsistent in updating their strategic plans for environmental justice and reporting on their progress in enacting those plans.(8)Government action to correct environmental injustices is a moral imperative. Federal policy can and should improve public health and improve the overall well-being of all communities.(9)All people have the right to breathe clean air, drink clean water, live free of dangerous levels of toxic pollution, and share the benefits of a prosperous and vibrant pollution-free economy.(10)A fair and just transition to a pollution-free economy is necessary to ensure that workers and communities in deindustrialized areas have access to the resources and benefits of a sustainable future. That transition must also address the economic disparities experienced by residents living in areas contaminated by pollution or environmental degradation, including access to jobs, and members of those communities must be fully and meaningfully involved in transition planning processes.(11)It is the responsibility of the Federal Government to seek to achieve environmental justice, health equity, and climate justice for all communities. (b)Statement of policyIt is the policy of Congress that each Federal agency should—(1)seek to achieve environmental justice as part of its mission by identifying and addressing, as appropriate, disproportionately adverse human health or environmental effects of its programs, policies, practices, and activities on communities of color, low-income communities, and Tribal and Indigenous communities in each State and territory of the United States;(2)promote meaningful involvement by communities and due process in the development, implementation, and enforcement of environmental laws;(3)provide direct guidance and technical assistance to communities experiencing environmental injustice focused on increasing shared understanding of the science, laws, regulations, and policy related to Federal agency action on environmental justice issues; (4)cooperate with State governments, Tribal Governments, and local governments to address pollution and public health burdens in communities experiencing environmental injustice, and build healthy, sustainable, and resilient communities; and(5)recognize the right of all people to clean air, safe and affordable drinking water, protection from climate hazards, and the sustainable preservation of the ecological integrity and aesthetic, scientific, cultural, and historical values of the natural environment.3.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Advisory councilThe term Advisory Council means the National Environmental Justice Advisory Council established by the President under section 18.(3)ClearinghouseThe term Clearinghouse means the Environmental Justice Clearinghouse established by the Administrator under section 19.(4)Community of colorThe term community of color means a geographically distinct area in which the population of any of the following categories of individuals is higher than the average population of that category for the State in which the community is located:(A)Black.(B)African American.(C)Asian.(D)Pacific Islander.(E)Other non-White race.(F)Hispanic.(G)Latino.(H)Linguistically isolated.(5)DirectorThe term Director means the Director of the National Institute of Environmental Health Sciences.(6)Disparate impactThe term disparate impact means an action or practice that, even if appearing neutral, actually has the effect of subjecting persons to discrimination on the basis of race, color, or national origin.(7)Disproportionate burden of adverse human health or environmental effectsThe term disproportionate burden of adverse human health or environmental effects means a situation where there exists higher or more adverse human health or environmental effects on communities of color, low-income communities, and Tribal and Indigenous communities.(8)Environmental justiceThe term environmental justice means the fair treatment and meaningful involvement of all people regardless of race, color, culture, national origin, or income, with respect to the development, implementation, and enforcement of environmental laws, regulations, and policies to ensure that each person enjoys—(A)the same degree of protection from environmental and health hazards; and(B)equal access to any Federal agency action on environmental justice issues in order to have a healthy environment in which to live, learn, work, and recreate.(9)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and Indigenous communities, that experiences, or is at risk of experiencing higher or more adverse human health or environmental effects.(10)Environmental lawThe term environmental law includes—(A)the Clean Air Act (42 U.S.C. 7401 et seq.); (B)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); (C)the Energy Policy Act of 2005 (42 U.S.C. 15801 et seq.); (D)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(E)the Pollution Prevention Act of 1990 (42 U.S.C. 13101 et seq.); (F)the Safe Drinking Water Act (42 U.S.C. 300f et seq.); (G)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.);(H)the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.); and (I)the Toxic Substances Control Act (15 U.S.C. 2601 et seq.).(11)Fair treatmentThe term fair treatment means the conduct of a program, policy, practice, or activity by a Federal agency in a manner that ensures that no group of individuals (including racial, ethnic, or socioeconomic groups) experience a disproportionate burden of adverse human health or environmental effects resulting from such program, policy, practice, or activity, as determined through consultation with, and with the meaningful participation of, individuals from the communities affected by a program, policy, practice, or activity of a Federal agency.(12)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(13)Local governmentThe term local government means—(A)a county, municipality, city, town, township, local public authority, school district, special district, intrastate district, council of governments (regardless of whether the council of governments is incorporated as a nonprofit corporation under State law), regional or interstate governmental entity, or agency or instrumentality of a local government; or(B)an Indian Tribe or authorized Tribal organization, or Alaska Native village or organization, that is not a Tribal Government.(14)Low-income communityThe term low-income community means any census block group in which 30 percent or more of the population are individuals with an annual household income equal to, or less than, the greater of—(A)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and(B)200 percent of the Federal poverty line.(15)PopulationThe term population means a census block group or series of geographically contiguous blocks representing certain common characteristics, such as race, ethnicity, national origin, income level, health disparities, or other public health and socioeconomic attributes.(16)StateThe term State means—(A)any State of the United States;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)the United States Virgin Islands;(E)Guam;(F)American Samoa; and (G)the Commonwealth of the Northern Mariana Islands.(17)Tribal and Indigenous communityThe term Tribal and Indigenous community means a population of people who are members of—(A)a federally recognized Indian Tribe;(B)a State-recognized Indian Tribe;(C)an Alaska Native or Native Hawaiian community or organization; or(D)any other community of Indigenous people located in a State.(18)Tribal GovernmentThe term Tribal Government means the governing body of an Indian Tribe.(19)White House interagency councilThe term White House interagency council means the White House Environmental Justice Interagency Council described in section 8.4.Prohibited discriminationSection 601 of the Civil Rights Act of 1964 (42 U.S.C. 2000d) is amended—(1)by striking No and inserting (a) No; and(2)by adding at the end the following:(b)(1)(A)Discrimination (including exclusion from participation and denial of benefits) based on disparate impact is established under this title if—(i)an entity subject to this title (referred to in this subsection as a covered entity) has a program, policy, practice, or activity that causes a disparate impact on the basis of race, color, or national origin and the covered entity fails to demonstrate that the challenged program, policy, practice, or activity is related to and necessary to achieve the nondiscriminatory goal of the program, policy, practice, or activity alleged to have been operated in a discriminatory manner; or(ii)a less discriminatory alternative program, policy, practice, or activity exists, and the covered entity refuses to adopt such alternative program, policy, practice, or activity.(B)With respect to demonstrating that a particular program, policy, practice, or activity does not cause a disparate impact, the covered entity shall demonstrate that each particular challenged program, policy, practice, or activity does not cause a disparate impact, except that if the covered entity demonstrates to the courts that the elements of the covered entity’s decision-making process are not capable of separation for analysis, the decision-making process may be analyzed as 1 program, policy, practice, or activity.(2)A demonstration that a program, policy, practice, or activity is necessary to achieve the goals of a program, policy, practice, or activity may not be used as a defense against a claim of intentional discrimination under this title.(3)In this subsection—(A)the term demonstrates means to meet the burdens of going forward with the evidence and of persuasion; and(B)the term disparate impact has the meaning given the term in section 3 of the Environmental Justice For All Act.(c)No person in the United States shall be subjected to discrimination, including retaliation or intimidation, because such person opposed any program, policy, practice, or activity prohibited by this title, or because such person made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this title..5.Right of action(a)In generalSection 602 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–1) is amended—(1)by inserting (a) before Each Federal department and agency which is empowered; and(2)by adding at the end the following:(b)Any person aggrieved by the failure to comply with this title, including any regulation promulgated pursuant to this title, may file suit in any district court of the United States having jurisdiction of the parties, without respect to the amount in controversy and without regard to the citizenship of the parties..(b)Effective date(1)In generalThis section, including the amendments made by this section, takes effect on the date of enactment of this Act.(2)ApplicationThis section, including the amendments made by this section, applies to all actions or proceedings pending on or after the date of enactment of this Act.6.Rights of recoveryTitle VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) is amended by inserting after section 602 the following:602A.Actions brought by aggrieved persons(a)Claims based on proof of intentional discriminationIn an action brought by an aggrieved person under this title against an entity subject to this title (referred to in this section as a covered entity) who has engaged in unlawful intentional discrimination (not a practice that is unlawful because of its disparate impact) prohibited under this title (including its implementing regulations), the aggrieved person may recover equitable and legal relief (including compensatory and punitive damages), attorney’s fees (including expert fees), and costs of the action, except that punitive damages are not available against a government, government agency, or political subdivision.(b)Claims based on the disparate impact standard of proofIn an action brought by an aggrieved person under this title against a covered entity who has engaged in unlawful discrimination based on disparate impact prohibited under this title (including implementing regulations), the aggrieved person may recover attorney’s fees (including expert fees), and costs of the action.(c)DefinitionsIn this section:(1)Aggrieved personThe term aggrieved person means a person aggrieved by discrimination on the basis of race, color, or national origin.(2)Disparate impactThe term disparate impact has the meaning given the term in section 3 of the Environmental Justice For All Act..7.Consideration of cumulative impacts and persistent violations in certain permitting decisions(a)Federal water pollution control actSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended—(1)by striking the section designation and heading and all that follows through Except as in subsection (a)(1) and inserting the following:402.National pollutant discharge elimination system(a)Permits issued by administrator(1)In generalExcept as;(2)in subsection (a)—(A)in paragraph (1)—(i)by striking upon condition that such discharge will meet either (A) all and inserting the following: subject to the conditions that—(A)the discharge will achieve compliance with, as applicable—(i)all;(ii)by striking 403 of this Act, or (B) prior and inserting the following: 403; or(ii)prior; and(iii)by striking this Act. and inserting the following: this Act; and(B)with respect to the issuance or renewal of the permit—(i)based on an analysis by the Administrator of existing water quality and the potential cumulative impacts (as defined in section 501 of the Clean Air Act (42 U.S.C. 7661)) of the discharge, considered in conjunction with the designated and actual uses of the impacted navigable water, there exists a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation; or(ii)if the Administrator determines that, due to those potential cumulative impacts, there does not exist a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation, the permit or renewal includes such terms and conditions as the Administrator determines to be necessary to ensure a reasonable certainty of no harm.; and(B)in paragraph (2), by striking assure compliance with the requirements of paragraph (1) of this subsection, including conditions on data and information collection, reporting, and such other requirements as he deems appropriate. and inserting the following: ensure compliance with the requirements of paragraph (1), including—(A)conditions relating to—(i)data and information collection;(ii)reporting; and(iii)such other requirements as the Administrator determines to be appropriate; and(B)additional controls or pollution prevention requirements.; and(3)in subsection (b)—(A)in each of paragraphs (1)(D), (2)(B), and (3) through (7), by striking the semicolon at the end and inserting a period;(B)in paragraph (8), by striking ; and at the end and inserting a period; and(C)by adding at the end the following:(10)To ensure that no permit will be issued or renewed if, with respect to an application for the permit, the State determines, based on an analysis by the State of existing water quality and the potential cumulative impacts (as defined in section 501 of the Clean Air Act (42 U.S.C. 7661)) of the discharge, considered in conjunction with the designated and actual uses of the impacted navigable water, that the terms and conditions of the permit or renewal would not be sufficient to ensure a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation..(b)Clean air act(1)DefinitionsSection 501 of the Clean Air Act (42 U.S.C. 7661) is amended—(A)in the matter preceding paragraph (1), by striking As used in this title— and inserting In this title:;(B)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (5), and (4), respectively, and moving the paragraphs so as to appear in numerical order; and(C)by inserting after paragraph (1) the following:(2)Cumulative impactsThe term cumulative impacts means any exposure to a public health or environmental risk, or other effect occurring in a specific geographical area, including from an emission, discharge, or release—(A)including—(i)environmental pollution released—(I)(aa)routinely;(bb)accidentally; or(cc)otherwise; and(II)from any source, whether single or multiple; and(ii)as assessed based on the combined past, present, and reasonably foreseeable emissions and discharges affecting the geographical area; and(B)evaluated taking into account sensitive populations and other factors that may heighten vulnerability to environmental pollution and associated health risks, including socioeconomic characteristics..(2)Permit programsSection 502(b) of the Clean Air Act (42 U.S.C. 7661a(b)) is amended—(A)in paragraph (5)—(i)in subparagraphs (A) and (C), by striking assure each place it appears and inserting ensure; and(ii)by striking subparagraph (F) and inserting the following:(F)ensure that no permit will be issued or renewed, as applicable, if—(i)with respect to an application for a permit or renewal of a permit for a major source, the permitting authority determines under paragraph (9)(A)(i)(II)(bb) that the terms and conditions of the permit or renewal would not be sufficient to ensure a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation, of the applicable census block groups or Tribal census block groups (as those terms are defined by the Director of the Bureau of the Census); or(ii)the Administrator objects to the issuance of the permit in a timely manner under this title.; and(B)by striking paragraph (9) and inserting the following:(9)Major sources(A)In generalWith respect to any permit or renewal of a permit, as applicable, for a major source, a requirement that the permitting authority shall—(i)in determining whether to issue or renew the permit—(I)evaluate the potential cumulative impacts of the major source, as described in the applicable cumulative impacts analysis submitted under section 503(b)(3), taking into consideration other pollution sources and risk factors within a community;(II)if, due to those potential cumulative impacts, the permitting authority cannot determine that there exists a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation, of any census block groups or Tribal census block groups (as those terms are defined by the Director of the Bureau of the Census) located in, or immediately adjacent to, the area in which the major source is, or is proposed to be, located—(aa)include in the permit or renewal such standards and requirements (including additional controls or pollution prevention requirements) as the permitting authority determines to be necessary to ensure a reasonable certainty of no such harm; or(bb)if the permitting authority determines that standards and requirements described in item (aa) would not be sufficient to ensure a reasonable certainty of no such harm, deny the issuance or renewal of the permit;(III)determine whether the applicant is a persistent violator, based on such criteria relating to the history of compliance by an applicant with this Act as the Administrator shall establish by not later than 180 days after the date of enactment of the Environmental Justice for All Act;(IV)if the permitting authority determines under subclause (III) that the applicant is a persistent violator and the permitting authority does not deny the issuance or renewal of the permit pursuant to subclause (II)(bb)—(aa)require the applicant to submit a plan that describes—(AA)if the applicant is not in compliance with this Act, measures the applicant will carry out to achieve that compliance, together with an approximate deadline for that achievement;(BB)measures the applicant will carry out, or has carried out to ensure the applicant will remain in compliance with this Act, and to mitigate the environmental and health effects of noncompliance; and(CC)the measures the applicant has carried out in preparing the plan to consult or negotiate with the communities affected by each persistent violation addressed in the plan; and(bb)once such a plan is submitted, determine whether the plan is adequate to ensuring that the applicant—(AA)will achieve compliance with this Act expeditiously;(BB)will remain in compliance with this Act;(CC)will mitigate the environmental and health effects of noncompliance; and(DD)has solicited and responded to community input regarding the plan; and(V)deny the issuance or renewal of the permit if the permitting authority determines that—(aa)the plan submitted under subclause (IV)(aa) is inadequate; or(bb)(AA)the applicant has submitted a plan on a prior occasion, but continues to be a persistent violator; and(BB)no indication exists of extremely exigent cir­cum­stances excusing the persistent violations; and(ii)in the case of such a permit with a term of 3 years or longer, require permit revisions in accordance with subparagraph (B).(B)Revision requirements(i)DeadlineA revision described in subparagraph (A)(ii) shall occur as expeditiously as practicable and consistent with the procedures established under paragraph (6) but not later than 18 months after the promulgation of such standards and regulations.(ii)ExceptionA revision under this paragraph shall not be required if the effective date of the standards or regulations is a date after the expiration of the permit term.(iii)Treatment as renewalA permit revision under this paragraph shall be treated as a permit renewal if it complies with the requirements of this title regarding renewals..(3)Permit applicationsSection 503(b) of the Clean Air Act (42 U.S.C. 7661b(b)) is amended by adding at the end the following:(3)Major source analysesThe regulations required by section 502(b) shall include a requirement that an applicant for a permit or renewal of a permit for a major source shall submit, together with the compliance plan required under this subsection, a cumulative impacts analysis for each census block group or Tribal census block group (as those terms are defined by the Director of the Bureau of the Census) located in, or immediately adjacent to, the area in which the major source is, or is proposed to be, located that analyzes—(A)community demographics and locations of community exposure points, such as schools, day care centers, nursing homes, hospitals, health clinics, places of religious worship, parks, playgrounds, and community centers;(B)air quality and the potential effect on that air quality of emissions of air pollutants (including pollutants listed under section 108 or 112) from the major source, including in combination with existing sources of pollutants;(C)the potential effects on soil quality and water quality of emissions of lead and other air pollutants that could contaminate soil or water from the major source, including in combination with existing sources of pollutants; and(D)public health and any potential effects on public health from the major source..8.White House Environmental Justice Interagency Council(a)In generalThe President shall maintain within the Executive Office of the President a White House Environmental Justice Interagency Council.(b)PurposesThe purposes of the White House interagency council are—(1)to improve coordination and collaboration among Federal agencies and to help advise and assist Federal agencies in identifying and addressing, as appropriate, the disproportionate human health and environmental effects of Federal programs, policies, practices, and activities on communities of color, low-income communities, and Tribal and Indigenous communities;(2)to promote meaningful involvement and due process in the development, implementation, and enforcement of environmental laws;(3)to coordinate with, and provide direct guidance and technical assistance to, environmental justice communities, with a focus on increasing community understanding of the science, regulations, and policy related to Federal agency actions on environmental justice issues;(4)to address environmental health, pollution, and public health burdens in environmental justice communities, and build healthy, sustainable, and resilient communities; and(5)to develop and update a strategy to address current and historical environmental injustice, in consultation with the National Environmental Justice Advisory Council and local environmental justice leaders, that includes—(A)clear performance metrics to ensure accountability; and (B)an annually published public performance scorecard on the implementation of the White House interagency council.(c)CompositionThe White House interagency council shall be composed of members as follows (or their designee):(1)The Secretary of Agriculture. (2)The Secretary of Commerce.(3)The Secretary of Defense.(4)The Secretary of Education.(5)The Secretary of Energy.(6)The Secretary of Health and Human Services.(7)The Secretary of Homeland Security.(8)The Secretary of Housing and Urban Development.(9)The Secretary of the Interior.(10)The Attorney General.(11)The Secretary of Labor.(12)The Secretary of Transportation.(13)The Administrator of the Environmental Protection Agency.(14)The Director of the Office of Management and Budget.(15)The Director of the Office of Science and Technology Policy.(16)The Deputy Assistant to the President for Environmental Policy. (17)The Assistant to the President for Domestic Policy. (18)The Director of the National Economic Council.(19)The Chairperson of the Council on Environmental Quality.(20)The Chairperson of the Council of Economic Advisers.(21)The Director of the National Institutes of Health. (22)The Director of the Office of Environmental Justice.(23)The Chairperson of the Consumer Product Safety Commission.(24)The Chairperson of the Chemical Safety Board.(25)The Director of the National Park Service.(26)The Assistant Secretary of the Bureau of Indian Affairs.(27)The Chairperson of the National Environmental Justice Advisory Council.(28)The head of any other agency that the President may designate.(d)GovernanceThe Chairperson of the Council on Environmental Quality shall serve as Chairperson of the White House interagency council. (e)Reporting to PresidentThe White House interagency council shall report to the President through the Chairperson of the Council on Environmental Quality.(f)Uniform consideration guidance(1)In generalTo ensure that there is a common level of understanding of terminology used in dealing with environmental justice issues, not later than 1 year after the date of enactment of this Act, after coordinating with and conducting outreach to environmental justice communities, State governments, Tribal Governments, and local governments, the White House interagency council shall develop and publish in the Federal Register a guidance document to assist Federal agencies in defining and applying the following terms:(A)Health disparities.(B)Environmental exposure disparities.(C)Demographic characteristics, including age, sex, and race or ethnicity.(D)Social stressors, including poverty, housing quality, access to health care, education, immigration status, linguistic isolation, historical trauma, and lack of community resources.(E)Cumulative impacts or risks.(F)Community vulnerability or susceptibility to adverse human health and environmental effects (including climate change).(G)Barriers to meaningful involvement in the development, implementation, and enforcement of environmental laws.(H)Community capacity to address environmental concerns, including the capacity to obtain equitable access to environmental amenities.(2)Public commentFor a period of not less than 30 days, the White House interagency council shall seek public comment on the guidance document developed under paragraph (1).(3)DocumentationNot later than 90 days after the date of publication of the guidance document under paragraph (1), the head of each Federal agency participating in the White House interagency council shall document the ways in which the Federal agency will incorporate guidance from the document into the environmental justice strategy of the Federal agency developed and finalized under section 9(b).(g)Development of interagency Federal environmental justice strategy(1)In generalNot less frequently than once every 3 years, after notice and opportunity for public comment, the White House interagency council shall update a coordinated interagency Federal environmental justice strategy to address current and historical environmental injustice.(2)Development of strategyIn carrying out paragraph (1), the White House interagency council shall—(A)consider the most recent environmental justice strategy of each Federal agency that participates in the White House interagency council that is developed and finalized under section 9(b);(B)consult with the National Environmental Justice Advisory Council and local environmental justice leaders; and(C)include in the interagency Federal environmental justice strategy clear performance metrics to ensure accountability.(3)Annual performance scorecardThe White House interagency council shall annually publish a public performance scorecard on the implementation of the interagency Federal environmental justice strategy.(h)Submission of report to President(1)In generalNot later than 180 days after updating the interagency Federal environmental justice strategy under subsection (g)(1), the White House interagency council shall submit to the President a report that contains—(A)a description of the implementation of the interagency Federal environmental justice strategy; and(B)a copy of the finalized environmental justice strategy of each Federal agency that participates in the White House interagency council that is developed and finalized under section 9(b).(2)Public availabilityThe head of each Federal agency that participates in the White House interagency council shall make the report described in paragraph (1) available to the public (including by posting a copy of the report on the website of each Federal agency).(i)Administration(1)Office of AdministrationThe Office of Administration within the Executive Office of the President shall provide funding and administrative support for the White House interagency council, to the extent permitted by law and within existing appropriations. (2)Other agenciesTo the extent permitted by law, including section 1535 of title 31, United States Code (commonly known as the Economy Act), and subject to the availability of appropriations, the Secretary of Labor, the Secretary of Transportation, and the Administrator of the Environmental Protection Agency shall provide administrative support for the White House interagency council, as necessary.(j)Meetings and staff(1)ChairpersonThe Chairperson of the Council on Environmental Quality shall—(A)convene regular meetings of the White House interagency council;(B)determine the agenda of the White House interagency council in accordance with this section; and (C)direct the work of the White House interagency council. (2)Executive DirectorThe Chairperson of the Council on Environmental Quality shall designate an Executive Director of the White House interagency council, who shall coordinate the work of, and head any staff assigned to, the White House interagency council.(k)OfficersTo facilitate the work of the White House interagency council, the head of each agency described in subsection (c) shall assign a designated official within the agency to be an Environmental Justice Officer, with the authority—(1)to represent the agency on the White House interagency council; and (2)to perform such other duties relating to the implementation of this section within the agency as the head of the agency determines to be appropriate.(l)Establishment of subgroupsAt the direction of the Chairperson of the Council on Environmental Quality, the White House interagency council may establish 1 or more subgroups consisting exclusively of White House interagency council members or their designees under this section, as appropriate. 9.Federal agency actions and responsibilities(a)Conduct of programsEach Federal agency that participates in the White House interagency council shall conduct each program, policy, practice, and activity of the Federal agency that adversely affects, or has the potential to adversely affect, human health or the environment in a manner that ensures that each such program, policy, practice, or activity does not have an effect of excluding any individual from participating in, denying any individual the benefits of, or subjecting any individual to discrimination or disparate impact under, such program, policy, practice, or activity of the Federal agency on the basis of the race, color, national origin, or income level of the individual. (b)Federal agency environmental justice strategies(1)In generalNot later than 2 years after the date of enactment of this Act, and after notice and opportunity for public comment, each Federal agency that participates in the White House interagency council shall develop and finalize an agencywide environmental justice strategy that—(A)identifies staff to support implementation of the Federal agency’s environmental justice strategy;(B)identifies and addresses any disproportionately high or adverse human health or environmental effects of its programs, policies, practices, and activities on—(i)communities of color;(ii)low-income communities; and(iii)Tribal and Indigenous communities; and(C)complies with each requirement described in paragraph (2).(2)ContentsEach environmental justice strategy developed by a Federal agency under paragraph (1) shall contain—(A)an assessment that identifies each program, policy, practice, and activity (including any public participation process) of the Federal agency, relating to human health or the environment that the Federal agency determines should be revised—(i)to ensure that all persons have the same degree of protection from environmental and health hazards;(ii)to ensure meaningful public involvement and due process in the development, implementation, and enforcement of all Federal laws;(iii)to improve direct guidance and technical assistance to environmental justice communities with respect to the understanding of the science, regulations, and policy related to Federal agency action on environmental justice issues;(iv)to improve cooperation with State governments, Tribal Governments, and local governments to address pollution and public health burdens in environmental justice communities, and build healthy, sustainable, and resilient communities;(v)to improve Federal research and data collection efforts related to—(I)the health and environment of communities of color, low-income communities, and Tribal and Indigenous communities;(II)climate change; and(III)the inequitable distribution of burdens and benefits of the management and use of natural resources, including water, minerals, and land; and(vi)to reduce or eliminate disproportionately adverse human health or environmental effects on communities of color, low-income communities, and Tribal and Indigenous communities; and(B)a timetable for the completion of—(i)each revision identified under subparagraph (A); and(ii)an assessment of the economic and social implications of each revision identified under subparagraph (A).(3)Reports(A)Annual reportsNot later than 2 years after the finalization of an environmental justice strategy under this subsection, and annually thereafter, a Federal agency that participates in the White House interagency council shall submit to the White House interagency council a report describing the progress of the Federal agency in implementing the environmental justice strategy of the Federal agency.(B)Periodic reportsIn addition to the annual reports described in subparagraph (A), upon receipt of a request from the White House interagency council, a Federal agency shall submit to the White House interagency council a report that contains such information as the White House interagency council may require.(4)Revision of agencywide environmental justice strategyNot later than 5 years after the date of enactment of this Act, each Federal agency that participates in the White House interagency council shall—(A)evaluate and revise the environmental justice strategy of the Federal agency; and(B)submit to the White House interagency council a copy of the revised version of the environmental justice strategy of the Federal agency.(5)Petition(A)In generalThe head of a Federal agency may submit to the President a petition for an exemption of any requirement described in this section with respect to any program or activity of the Federal agency if the head of the Federal agency determines that complying with such requirement would compromise the agency’s ability to carry out its core missions. (B)Availability to publicEach petition submitted by a Federal agency to the President under subparagraph (A) shall be made available to the public (including through a description of the petition on the website of the Federal agency).(C)ConsiderationIn determining whether to grant a petition for an exemption submitted by a Federal agency to the President under subparagraph (A), the President shall make a decision that reflects both the merits of the specific case and the broader national interest in breaking cycles of environmental injustice, and shall consider whether the granting of the petition would likely—(i)result in disproportionately adverse human health or environmental effects on communities of color, low-income communities, and Tribal and Indigenous communities; or(ii)exacerbate, or fail to ameliorate, any disproportionately adverse human health or environmental effect on any community of color, low-income community, or Tribal and Indigenous community.(D)Appeal(i)In generalNot later than 90 days after the date on which the President approves a petition under this paragraph, an individual may appeal the decision of the President to approve the petition.(ii)Written appeal(I)In generalTo appeal a decision of the President under clause (i), an individual shall submit a written appeal to—(aa)the Council on Environmental Quality;(bb)the Deputy Assistant to the President for Environmental Policy; or(cc)the Assistant to the President for Domestic Policy.(II)ContentsA written appeal shall contain a description of each reason why the exemption that is the subject of the petition is unnecessary.(iii)Requirement of PresidentNot later than 90 days after the date on which an agency or officer described in clause (ii)(I) receives a written appeal submitted by an individual under that clause, the President shall provide to the individual a written notification describing the decision of the President with respect to the appeal.(c)Human health and environmental research, data collection, and analysis(1)ResearchEach Federal agency, to the maximum extent practicable and permitted by applicable law, shall—(A)in conducting environmental, public access, or human health research, include diverse segments of the population in epidemiological and clinical studies, including segments at high risk from environmental hazards, such as communities of color, low-income communities, and Tribal and Indigenous communities;(B)in conducting environmental or human health analyses, identify multiple and cumulative exposures, including potentially exacerbated risks due to current and future climate impacts; and(C)actively encourage and solicit community-based science, and provide to communities of color, low-income communities, and Tribal and Indigenous communities the opportunity to comment on and participate in the development and design of research strategies carried out pursuant to this Act.(2)Disproportionate impactTo the maximum extent practicable and permitted by applicable law (including section 552a of title 5, United States Code (commonly known as the Privacy Act)), each Federal agency shall—(A)collect, maintain, and analyze information assessing and comparing environmental and human health risks borne by populations identified by race, national origin, income, or other readily available and appropriate information; and(B)use that information to determine whether the programs, policies, and activities of the Federal agency have disproportionally adverse human health or environmental effects on communities of color, low-income communities, and Tribal and Indigenous communities.(3)Information relating to non-Federal facilitiesIn connection with the implementation of Federal agency environmental justice strategies under subsection (b), each Federal agency, to the maximum extent practicable and permitted by applicable law, shall collect, maintain, and analyze information relating to the race, national origin, and income level, and other readily accessible and appropriate information, for communities of color, low-income communities, and Tribal and Indigenous communities in proximity to any facility or site expected to have a substantial environmental, human health, or economic effect on the surrounding populations, if the facility or site becomes the subject of a substantial Federal environmental administrative or judicial action.(4)Impact from Federal facilitiesEach Federal agency, to the maximum extent practicable and permitted by applicable law, shall collect, maintain, and analyze information relating to the race, national origin, and income level, and other readily accessible and appropriate information, for communities of color, low-income communities, and Tribal and Indigenous communities in proximity to any facility of the Federal agency that is—(A)subject to the reporting requirements under the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. 11001 et seq.), as required by Executive Order 12898 (42 U.S.C. 4321 note; relating to Federal actions to address environmental justice in minority populations and low-income populations); and(B)expected to have a substantial environmental, human health, or economic effect on surrounding populations.(d)Consumption of fish and wildlife(1)In generalEach Federal agency shall develop, publish (unless prohibited by law), and revise, as practicable and appropriate, guidance on actions of the Federal agency that will impact fish and wildlife consumed by populations that principally rely on fish or wildlife for subsistence.(2)RequirementThe guidance described in paragraph (1) shall—(A)reflect the latest scientific information available concerning methods for evaluating the human health risks associated with the consumption of pollutant-bearing fish or wildlife; and(B)publish the risks of such consumption patterns.(e)Mapping and screening toolThe Administrator shall make available to the public an environmental justice mapping and screening tool (such as EJScreen or an equivalent tool) that includes, at a minimum, the following features:(1)Nationally consistent data.(2)Environmental data.(3)Demographic data, including data relating to race, ethnicity, and income.(4)Capacity to produce maps and reports by geographical area.(5)Data on national parks and other federally protected natural, historic, and cultural sites.(f)Judicial review and rights of actionAny person may commence a civil action—(1)to seek relief from, or to compel, an agency action under this section (including regulations promulgated pursuant to this section); or(2)otherwise to ensure compliance with this section (including regulations promulgated pursuant to this section).(g)Information sharingIn carrying out this section, each Federal agency, to the maximum extent practicable and permitted by applicable law, shall share information and eliminate unnecessary duplication of efforts through the use of existing data systems and cooperative agreements among Federal agencies and with State, local, and Tribal governments.(h)Codification of guidance(1)Council on Environmental QualitySections II and III of the guidance issued by the Council on Environmental Quality entitled Environmental Justice Guidance Under the National Environmental Policy Act and dated December 10, 1997, are enacted into law.(2)Environmental Protection AgencyThe guidance issued by the Environmental Protection Agency entitled EPA Policy on Consultation and Coordination with Indian Tribes: Guidance for Discussing Tribal Treaty Rights and dated February 2016 is enacted into law.10.Ombuds(a)EstablishmentThe Administrator shall establish within the Environmental Protection Agency a position of Environmental Justice Ombuds.(b)ReportingThe Environmental Justice Ombuds shall—(1)report directly to the Administrator; and(2)not be required to report to the Office of Environmental Justice of the Environmental Protection Agency.(c)FunctionsThe Environmental Justice Ombuds shall—(1)in coordination with the Inspector General of the Environmental Protection Agency, establish an independent, neutral, accessible, confidential, and standardized process—(A)to receive, review, and process complaints and allegations with respect to environmental justice programs and activities of the Environmental Protection Agency; and(B)to assist individuals in resolving complaints and allegations described in subparagraph (A); (2)identify and thereafter review, examine, and make recommendations to the Administrator to address recurring and chronic complaints regarding specific environmental justice programs and activities of the Environmental Protection Agency identified by the Ombuds pursuant to paragraph (1); (3)review the Environmental Protection Agency’s compliance with policies and standards of the Environmental Protection Agency with respect to its environmental justice programs and activities; and(4)produce an annual report that details the findings of the regional staff, feedback received from environmental justice communities, and recommendations to increase cooperation between the Environmental Protection Agency and environmental justice communities.(d)Availability of reportThe Administrator shall make each report produced pursuant to subsection (c) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency).(e)Regional staff(1)Authority of Environmental Justice OmbudsThe Administrator shall allow the Environmental Justice Ombuds to hire such staff as the Environmental Justice Ombuds determines to be necessary to carry out at each regional office of the Environmental Protection Agency the functions of the Environmental Justice Ombuds described in subsection (c).(2)PurposesStaff hired pursuant to paragraph (1) shall—(A)foster cooperation between the Environmental Protection Agency and environmental justice communities;(B)consult with environmental justice communities on the development of policies and programs of the Environmental Protection Agency;(C)receive feedback from environmental justice communities on the performance of the Environmental Protection Agency; and(D)compile and submit to the Environmental Justice Ombuds such information as may be necessary for the Ombuds to produce the annual report described in subsection (c).(3)Full-time positionEach individual hired by the Environmental Justice Ombuds under paragraph (1) shall be hired as a full-time employee of the Environmental Protection Agency.11.Access to parks, outdoor spaces, and public recreation opportunities(a)DefinitionsIn this section:(1)Eligible entity(A)In generalThe term eligible entity means—(i)a State;(ii)a political subdivision of a State, including—(I)a city; and(II)a county;(iii)a special purpose district, including park districts; and(iv)an Indian Tribe.(B)Political subdivisions and Indian TribesA political subdivision of a State or an Indian Tribe shall be considered an eligible entity only if the political subdivision or Indian Tribe represents or otherwise serves a qualifying urban area.(2)Outdoor recreation legacy partnership grant programThe term Outdoor Recreation Legacy Partnership Grant Program means the program established under subsection (b).(3)Qualifying urban areaThe term qualifying urban area means an area identified by the Census Bureau as an “urban area” in the most recent census.(4)SecretaryThe term Secretary means the Secretary of the Interior.(b)EstablishmentThe Secretary shall establish an outdoor recreation legacy partnership grant program under which the Secretary may award grants to eligible entities for projects—(1)to acquire land and water for parks and other outdoor recreation purposes;(2)to develop new or renovate existing outdoor recreation facilities; and(3)to develop projects that provide opportunities for outdoor education and public land volunteerism.(c)Matching requirement(1)In generalAs a condition of receiving a grant under subsection (b), an eligible entity shall provide matching funds in the form of cash or an in-kind contribution in an amount equal to not less than 100 percent of the amounts made available under the grant.(2)SourcesThe matching amounts referred to in paragraph (1) may include amounts made available from State, local, nongovernmental, or private sources.(3)WaiverThe Secretary may waive all or part of the matching requirement under paragraph (1) if the Secretary determines that—(A)no reasonable means are available through which an applicant can meet the matching requirement; and(B)the probable benefit of the project outweighs the public interest in the matching requirement.(d)Eligible uses(1)In generalA grant recipient may use a grant awarded under this section—(A)to acquire land or water that provides outdoor recreation opportunities to the public; and(B)to develop or renovate outdoor recreational facilities that provide outdoor recreation opportunities to the public, with priority given to projects that—(i)create or significantly enhance access to park and recreational opportunities in an urban or suburban area that lacks access to such activities;(ii)engage and empower underserved communities and youth;(iii)provide opportunities for youth employment or job training;(iv)establish or expand public-private partnerships, with a focus on leveraging resources; and(v)take advantage of coordination among various levels of government.(2)Limitations on useA grant recipient may not use grant funds for—(A)grant administration costs;(B)incidental costs related to land acquisition, including appraisal and titling;(C)operation and maintenance activities;(D)facilities that support semiprofessional or professional athletics;(E)indoor facilities, such as recreation centers or facilities that support primarily non-outdoor purposes; or(F)acquisition of land or interests in land that restrict access to specific persons.(e)National park service requirementsIn carrying out the Outdoor Recreation Legacy Partnership Grant Program, the Secretary shall—(1)conduct an initial screening and technical review of applications received; and(2)evaluate and score all qualifying applications.(f)Reporting(1)Annual reportsNot later than 30 days after the last day of each report period, each State lead agency that receives a grant under this section shall annually submit to the Secretary performance and financial reports that—(A)summarize project activities conducted during the report period; and(B)provide the status of the project, including a description of how the project has improved access to parkland, open space, or recreational facilities from the community perspective.(2)Final reportsNot later than 90 days after the earlier of the date of expiration of a project period or the completion of a project, each State lead agency that receives a grant under this section shall submit to the Secretary a final report containing such information as the Secretary may require.(g)Revenue sharingSection 105(a)(2) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) is amended—(1)in subparagraph (A), by striking and;(2)in subparagraph (B)—(A)by striking 25 percent and inserting 20 percent; and(B)by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(C)5 percent to provide grants under the Outdoor Recreation Legacy Partnership Grant Program established under section 11(b) of the Environmental Justice For All Act..12.Transit to trails grant program(a)DefinitionsIn this section:(1)Critically underserved communityThe term critically underserved community means—(A)a community that can demonstrate to the Secretary that the community has inadequate, insufficient, or no park space or recreation facilities, including by demonstrating—(i)quality concerns relating to the available park space or recreation facilities;(ii)the presence of recreational facilities that do not serve the needs of the community; or(iii)the inequitable distribution of park space for high-need populations, based on income, age, or other measures of vulnerability and need;(B)a community in which at least 50 percent of the population is not located within 1⁄2 mile of park space;(C)a community that is designated as a qualified opportunity zone under section 1400Z–1 of the Internal Revenue Code of 1986; or(D)any other community that the Secretary determines to be appropriate.(2)Eligible entityThe term eligible entity means—(A)a State;(B)a political subdivision of a State (including a city or a county) that represents or otherwise serves an urban area or a rural area;(C)a special purpose district (including a park district);(D)an Indian Tribe that represents or otherwise serves an urban area or a rural area; or(E)a metropolitan planning organization (as defined in section 134(b) of title 23, United States Code).(3)ProgramThe term program means the Transit to Trails Grant Program established under subsection (b)(1).(4)Rural areaThe term rural area means a community that is not an urban area.(5)SecretaryThe term Secretary means the Secretary of Transportation.(6)Transportation connector(A)In generalThe term transportation connector means a system that—(i)connects 2 ZIP Codes or communities within a 175-mile radius of a designated service area; and(ii)offers rides available to the public.(B)InclusionsThe term transportation connector includes microtransits, bus lines, bus rails, light rail, rapid transits, or personal rapid transits.(7)Urban areaThe term urban area means a community that—(A)is densely developed;(B)has residential, commercial, and other nonresidential areas; and(C)(i)is an urbanized area with a population of 50,000 or more; or(ii)is an urban cluster with a population of—(I)not less than 2,500; and(II)not more than 50,000.(b)Grant program(1)EstablishmentThe Secretary shall establish a grant program, to be known as the Transit to Trails Grant Program, under which the Secretary shall award grants to eligible entities for—(A)projects that develop transportation connectors or routes in or serving, and related education materials for, critically underserved communities to increase access and mobility to Federal or non-Federal public land, waters, parkland, or monuments; or(B)projects that facilitate transportation improvements to enhance access to Federal or non-Federal public land and recreational opportunities in critically underserved communities.(2)Administration(A)In generalThe Secretary shall administer the program to assist eligible entities in the development of transportation connectors or routes in or serving, and related education materials for, critically underserved communities and Federal or non-Federal public land, waters, parkland, and monuments.(B)Joint partnershipsThe Secretary shall encourage joint partnership projects under the program, if available, among multiple agencies, including school districts, nonprofit organizations, metropolitan planning organizations, regional transportation authorities, transit agencies, and State and local governmental agencies (including park and recreation agencies and authorities) to enhance investment of public sources.(C)Annual grant project proposal solicitation, review, and approval(i)In generalThe Secretary shall—(I)annually solicit the submission of project proposals for grants from eligible entities under the program; and(II)review each project proposal submitted under subclause (I) on a timeline established by the Secretary.(ii)Required elements for project proposalA project proposal submitted under clause (i)(I) shall include—(I)a statement of the purposes of the project;(II)the name of the entity or individual with overall responsibility for the project;(III)a description of the qualifications of the entity or individuals identified under subclause (II);(IV)a description of—(aa)staffing and stakeholder engagement for the project;(bb)the logistics of the project; and(cc)anticipated outcomes of the project;(V)a proposed budget for the funds and time required to complete the project;(VI)information regarding the source and amount of matching funding available for the project;(VII)information that demonstrates the clear potential of the project to contribute to increased access to parkland for critically underserved communities; and(VIII)any other information that the Secretary considers to be necessary for evaluating the eligibility of the project for funding under the program.(iii)Consultation; approval or disapprovalThe Secretary shall, with respect to each project proposal submitted under this subparagraph, as appropriate—(I)consult with the government of each State in which the proposed project is to be conducted;(II)after taking into consideration any comments resulting from the consultation under subclause (I), approve or disapprove the proposal; and(III)provide written notification of the approval or disapproval to—(aa)the individual or entity that submitted the proposal; and(bb)each State consulted under subclause (I).(D)PriorityTo the extent practicable, in determining whether to approve project proposals under the program, the Secretary shall prioritize projects that are designed to increase access and mobility to local or neighborhood Federal or non-Federal public land, waters, parkland, monuments, or recreational opportunities.(3)Transportation planning procedures(A)ProceduresIn consultation with the head of each appropriate Federal land management agency, the Secretary shall develop, by rule, transportation planning procedures for projects conducted under the program that are consistent with metropolitan and statewide planning processes.(B)RequirementsAll projects carried out under the program shall be developed in cooperation with States and metropolitan planning organizations.(4)Non-Federal contributions(A)In generalAs a condition of receiving a grant under the program, an eligible entity shall provide funds in the form of cash or an in-kind contribution in an amount equal to not less than 100 percent of the amount of the grant.(B)SourcesThe non-Federal contribution required under subparagraph (A) may include amounts made available from State, local, nongovernmental, or private sources.(5)Eligible usesGrant funds provided under the program may be used—(A)to develop transportation connectors or routes in or serving, and related education materials for, critically underserved communities to increase access and mobility to Federal and non-Federal public land, waters, parkland, and monuments; and(B)to create or significantly enhance access to Federal or non-Federal public land and recreational opportunities in an urban area or a rural area.(6)Grant amountA grant provided under the program shall be—(A)not less than $25,000; and(B)not more than $500,000.(7)Technical assistanceIt is the intent of Congress that grants provided under the program deliver project funds to areas of greatest need while offering technical assistance to all applicants and potential applicants for grant preparation to encourage full participation in the program.(8)Public informationThe Secretary shall ensure that current schedules and routes for transportation systems developed after the receipt of a grant under the program are available to the public, including on a website maintained by the recipient of a grant.(c)Reporting requirement(1)Reports by grant recipientsThe Secretary shall require a recipient of a grant under the program to submit to the Secretary at least 1 performance and financial report that—(A)includes—(i)demographic data on communities served by the project; and(ii)a summary of project activities conducted after receiving the grant; and(B)describes the status of each project funded by the grant as of the date of the report.(2)Additional reportsIn addition to the report required under paragraph (1), the Secretary may require additional reports from a recipient, as the Secretary determines to be appropriate, including a final report.(3)DeadlinesThe Secretary shall establish deadlines for the submission of each report required under paragraph (1) or (2).(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each fiscal year.13.Repeal of sunset for the Every Kid Outdoors programSection 9001(b) of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (16 U.S.C. 6804 note; Public Law 116–9) is amended by striking paragraph (5).14.Protections for environmental justice communities against harmful Federal actions(a)PurposeThe purpose of this section is to establish additional protections relating to Federal actions affecting environmental justice communities in recognition of the disproportionate burden of adverse human health or environmental effects faced by such communities.(b)DefinitionsIn this section:(1)Environmental impact statementThe term environmental impact statement means the detailed statement of environmental impacts of a proposed action required to be prepared pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (2)Federal actionThe term Federal action means a proposed action that requires the preparation of an environmental impact statement, environmental assessment, categorical exclusion, or other document under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(c)Preparation of a community impact reportA Federal agency proposing to take a Federal action that has the potential to cause negative environmental or public health impacts on an environmental justice community shall prepare a community impact report assessing the potential impacts of the proposed action.(d)ContentsA community impact report described in subsection (c) shall—(1)assess the degree to which a proposed Federal action affecting an environmental justice community will cause multiple or cumulative exposure to human health and environmental hazards that influence, exacerbate, or contribute to adverse health outcomes;(2)assess relevant public health data and industry data concerning the potential for multiple or cumulative exposure to human health or environmental hazards in the area of the environmental justice community and historical patterns of exposure to environmental hazards and Federal agencies shall assess these multiple, or cumulative effects, even if certain effects are not within the control or subject to the discretion of the Federal agency proposing the Federal action;(3)assess the impact of such proposed Federal action on such environmental justice community’s ability to access public parks, outdoor spaces, and public recreation opportunities;(4)evaluate alternatives to or mitigation measures for the proposed Federal action that will—(A)eliminate or reduce any identified exposure to human health and environmental hazards described in paragraph (1) to a level that is reasonably expected to avoid human health impacts in environmental justice communities; and(B)not negatively impact an environmental justice community’s ability to access public parks, outdoor spaces, and public recreation opportunities; and(5)analyze any alternative developed by members of an affected environmental justice community that meets the purpose and need of the proposed action.(e)DelegationFederal agencies shall not delegate responsibility for the preparation of a community impact report described in subsection (c) to any other entity.(f)National environmental policy act requirements for environmental justice communitiesWhen carrying out the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a proposed Federal action that may affect an environmental justice community, a Federal agency shall—(1)consider all potential direct, indirect, and cumulative impacts caused by the action, alternatives to such action, and mitigation measures on the environmental justice community required by that Act;(2)require any public comment period carried out during the scoping phase of the environmental review process to be not less than 90 days;(3)provide early and meaningful community involvement opportunities by—(A)holding multiple hearings in such community regarding the proposed Federal action in each prominent language within the environmental justice community; and(B)providing notice of any step or action in the process under that Act that involves public participation to any representative entities or organizations present in the environmental justice community, including—(i)local religious organizations;(ii)civic associations and organizations;(iii)business associations of people of color;(iv)environmental and environmental justice organizations, including community-based grassroots organizations led by people of color;(v)homeowners’, tenants’, and neighborhood watch groups;(vi)local governments and Tribal Governments;(vii)rural cooperatives;(viii)business and trade organizations;(ix)community and social service organizations;(x)universities, colleges, and vocational schools;(xi)labor and other worker organizations;(xii)civil rights organizations;(xiii)senior citizens’ groups; and(xiv)public health agencies and clinics; and(4)provide translations of publicly available documents made available pursuant to that Act in any language spoken by more than 5 percent of the population residing within the environmental justice community.(g)Communication methods and requirementsAny notice provided under subsection (f)(3)(B) shall be provided—(1)through communication methods that are accessible in the environmental justice community, which may include electronic media, newspapers, radio, direct mailings, canvassing, and other outreach methods particularly targeted at communities of color, low-income communities, and Tribal and Indigenous communities; and(2)at least 30 days before any hearing in such community or the start of any public comment period.(h)Requirements for actions requiring an environmental impact statementFor any proposed Federal action affecting an environmental justice community requiring the preparation of an environmental impact statement, the Federal agency shall provide the following information when giving notice of the proposed action:(1)A description of the proposed action.(2)An outline of the anticipated schedule for completing the process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), with a description of key milestones.(3)An initial list of alternatives and potential impacts.(4)An initial list of other existing or proposed sources of multiple or cumulative exposure to environmental hazards that contribute to higher rates of serious illnesses within the environmental justice community.(5)An agency point of contact.(6)Timely notice of locations where comments will be received or public meetings held.(7)Any telephone number or locations where further information can be obtained.(i)National environmental policy act requirements for indian tribesWhen carrying out the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a proposed Federal action that may affect an Indian Tribe, a Federal agency shall—(1)seek Tribal representation in the process in a manner that is consistent with the government-to-government relationship between the United States and Tribal Governments, the Federal Government’s trust responsibility to federally recognized Indian Tribes, and any treaty rights;(2)ensure that an Indian Tribe is invited to hold the status of a cooperating agency throughout the process under that Act for any proposed action that could impact an Indian Tribe, including actions that could impact off reservation lands and sacred sites; and(3)invite an Indian Tribe to hold the status of a cooperating agency in accordance with paragraph (2) not later than the date on which the scoping process for a proposed action requiring the preparation of an environmental impact statement commences.(j)Agency determinationsFederal agency determinations about the analysis of a community impact report described in subsection (c) shall be subject to judicial review to the same extent as any other analysis performed under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(k)Effective dateThis section shall take effect 1 year after the date of enactment of this Act.(l)Savings clauseNothing in this section diminishes—(1)any right granted through the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to the public; or(2)the requirements under that Act to consider direct, indirect, and cumulative impacts.15.Training of employees of Federal agencies(a)Initial trainingNot later than 1 year after the date of enactment of this Act, each employee of the Department of Energy, the Environmental Protection Agency, the Department of the Interior, and the National Oceanic and Atmospheric Administration shall complete an environmental justice training program to ensure that each such employee—(1)has received training in environmental justice; and(2)is capable of—(A)appropriately incorporating environmental justice concepts into the daily activities of the employee; and(B)increasing the meaningful participation of individuals from environmental justice communities in the activities of the applicable agency.(b)Mandatory participationEffective on the date that is 1 year after the date of enactment of this Act, each individual hired by the Department of Energy, the Environmental Protection Agency, the Department of the Interior, and the National Oceanic and Atmospheric Administration after that date shall be required to participate in environmental justice training.(c)Requirement relating to certain employees(1)In generalWith respect to each Federal agency that participates in the Working Group, not later than 30 days after the date on which an individual is appointed to the position of environmental justice coordinator, Environmental Justice Ombuds, or any other position the responsibility of which involves the conducting of environmental justice activities, the individual shall be required to possess documentation of the completion by the individual of environmental justice training.(2)EffectIf an individual described in paragraph (1) fails to meet the requirement described in that paragraph, the Federal agency at which the individual is employed shall transfer the individual to a different position until the date on which the individual completes environmental justice training.(3)EvaluationNot later than 3 years after the date of enactment of this Act, the Inspector General of each Federal agency that participates in the Working Group shall evaluate the training programs of such Federal agency to determine if such Federal agency has improved the rate of training of the employees of such Federal agency to ensure that each employee has received environmental justice training.16.Environmental justice grant programs(a)Environmental justice community grant program(1)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide grants to eligible entities to assist the eligible entities in—(A)building capacity to address issues relating to environmental justice; and(B)carrying out any activity described in paragraph (4).(2)EligibilityTo be eligible to receive a grant under paragraph (1), an eligible entity shall be a nonprofit, community-based organization that conducts activities, including providing medical and preventive health services, to reduce the disproportionate health impacts of environmental pollution in the environmental justice community at which the eligible entity proposes to conduct an activity that is the subject of the application described in paragraph (3).(3)ApplicationTo be eligible to receive a grant under paragraph (1), an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(A)an outline describing the means by which the project proposed by the eligible entity will—(i)with respect to environmental and public health issues at the local level, increase the understanding of the environmental justice community at which the eligible entity will conduct the project;(ii)improve the ability of the environmental justice community to address each issue described in clause (i); (iii)facilitate collaboration and cooperation among various stakeholders (including members of the environmental justice community); and(iv)support the ability of the environmental justice community to proactively plan and implement just sustainable community development and revitalization initiatives, including countering displacement and gentrification;(B)a proposed budget for each activity of the project that is the subject of the application;(C)a list of proposed outcomes with respect to the proposed project;(D)a description of the ways by which the eligible entity may leverage the funds of the eligible entity, or the funds made available through a grant under this subsection, to develop a project that is capable of being sustained beyond the period of the grant; and(E)a description of the ways by which the eligible entity is linked to, and representative of, the environmental justice community at which the eligible entity will conduct the project.(4)Use of fundsAn eligible entity may only use a grant under this subsection to carry out culturally and linguistically appropriate projects and activities that are driven by the needs, opportunities, and priorities of the environmental justice community at which the eligible entity proposes to conduct the project or activity to address environmental justice concerns and improve the health or environment of the environmental justice community, including activities—(A)to create or develop collaborative partnerships;(B)to educate and provide outreach services to the environmental justice community;(C)to identify and implement projects to address environmental or public health concerns; or(D)to develop a comprehensive understanding of environmental or public health issues.(5)Report(A)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing the ways by which the grant program under this subsection has helped community-based nonprofit organizations address issues relating to environmental justice.(B)Public availabilityThe Administrator shall make each report required under subparagraph (A) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency).(6)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $25,000,000 for each of fiscal years 2022 through 2026.(b)State grant program(1)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide grants to States to enable the States—(A)to establish culturally and linguistically appropriate protocols, activities, and mechanisms for addressing issues relating to environmental justice; and(B)to carry out culturally and linguistically appropriate activities to reduce or eliminate disproportionately adverse human health or environmental effects on environmental justice communities in the State, including reducing economic vulnerabilities that result in the environmental justice communities being disproportionately affected.(2)Eligibility(A)ApplicationTo be eligible to receive a grant under paragraph (1), a State shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(i)a plan that contains a description of the means by which the funds provided through a grant under paragraph (1) will be used to address issues relating to environmental justice at the State level; and(ii)assurances that the funds provided through a grant under paragraph (1) will be used only to supplement the amount of funds that the State allocates for initiatives relating to environmental justice.(B)Ability to continue programTo be eligible to receive a grant under paragraph (1), a State shall demonstrate to the Administrator that the State has the ability to continue each program that is the subject of funds provided through a grant under paragraph (1) after receipt of the funds.(3)Report(A)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing—(i)the implementation of the grant program established under paragraph (1);(ii)the impact of the grant program on improving the ability of each participating State to address environmental justice issues; and(iii)the activities carried out by each State to reduce or eliminate disproportionately adverse human health or environmental effects on environmental justice communities in the State.(B)Public availabilityThe Administrator shall make each report required under subparagraph (A) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency).(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $15,000,000 for each of fiscal years 2022 through 2026.(c)Tribal grant program(1)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide grants to Tribal Governments to enable the Indian Tribes—(A)to establish culturally and linguistically appropriate protocols, activities, and mechanisms for addressing issues relating to environmental justice; and(B)to carry out culturally and linguistically appropriate activities to reduce or eliminate disproportionately adverse human health or environmental effects on environmental justice communities in Tribal and Indigenous communities, including reducing economic vul­ner­a­bil­i­ties that result in the Tribal and Indigenous communities being disproportionately affected.(2)Eligibility(A)ApplicationTo be eligible to receive a grant under paragraph (1), a Tribal Government shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(i)a plan that contains a description of the means by which the funds provided through a grant under paragraph (1) will be used to address issues relating to environmental justice in Tribal and Indigenous communities; and(ii)assurances that the funds provided through a grant under paragraph (1) will be used only to supplement the amount of funds that the Tribal Government allocates for initiatives relating to environmental justice.(B)Ability to continue programTo be eligible to receive a grant under paragraph (1), a Tribal Government shall demonstrate to the Administrator that the Tribal Government has the ability to continue each program that is the subject of funds provided through a grant under paragraph (1) after receipt of the funds.(3)Report(A)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing—(i)the implementation of the grant program established under paragraph (1);(ii)the impact of the grant program on improving the ability of each participating Indian Tribe to address environmental justice issues; and(iii)the activities carried out by each Tribal Government to reduce or eliminate disproportionately adverse human health or environmental effects on applicable environmental justice communities in Tribal and Indigenous communities.(B)Public availabilityThe Administrator shall make each report required under subparagraph (A) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency).(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $25,000,000 for each of fiscal years 2022 through 2026.(d)Community-Based participatory research grant program(1)EstablishmentThe Administrator, in consultation with the Director, shall establish a program under which the Administrator shall provide not more than 25 multiyear grants to eligible entities to carry out community-based participatory research—(A)to address issues relating to environmental justice;(B)to improve the environment of residents and workers in environmental justice communities; and(C)to improve the health outcomes of residents and workers in environmental justice communities.(2)EligibilityTo be eligible to receive a multiyear grant under paragraph (1), an eligible entity shall be a partnership composed of—(A)an accredited institution of higher education; and(B)a community-based organization.(3)ApplicationTo be eligible to receive a multiyear grant under paragraph (1), an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(A)a detailed description of the partnership of the eligible entity that, as determined by the Administrator, demonstrates the participation of members of the community at which the eligible entity proposes to conduct the research; and(B)a description of—(i)the project proposed by the eligible entity; and(ii)the ways by which the project will—(I)address issues relating to environmental justice;(II)assist in the improvement of health outcomes of residents and workers in environmental justice communities; and(III)assist in the improvement of the environment of residents and workers in environmental justice communities.(4)Public availabilityThe Administrator shall make the results of the grants provided under this subsection available to the public, including by posting on the website of the Environmental Protection Agency a copy of the grant awards and an annual report at the beginning of each fiscal year describing the research findings associated with each grant provided under this subsection. (5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2022 through 2026.17.Environmental justice basic training program(a)EstablishmentThe Administrator shall establish a basic training program, in coordination and consultation with nongovernmental environmental justice organizations, to increase the capacity of residents of environmental justice communities to identify and address disproportionately adverse human health or environmental effects by providing culturally and linguistically appropriate—(1)training and education relating to—(A)basic and advanced techniques for the detection, assessment, and evaluation of the effects of hazardous substances on human health;(B)methods to assess the risks to human health presented by hazardous substances;(C)methods and technologies to detect hazardous substances in the environment; (D)basic biological, chemical, and physical methods to reduce the quantity and toxicity of hazardous substances; (E)the rights and safeguards currently afforded to individuals through policies and laws intended to help environmental justice communities address disparate impacts and discrimination, including—(i)environmental laws; and(ii)section 602 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–1);(F)public engagement opportunities through the policies and laws described in subparagraph (E);(G)materials available on the Clearinghouse; (H)methods to expand access to parks and other natural and recreational amenities; and(I)finding and applying for Federal grants related to environmental justice; and(2)short courses and continuation education programs for residents of communities who are located in close proximity to hazardous substances to provide—(A)education relating to—(i)the proper manner to handle hazardous substances;(ii)the management of facilities at which hazardous substances are located (including facility compliance protocols); and(iii)the evaluation of the hazards that facilities described in clause (ii) pose to human health; and(B)training on environmental and occupational health and safety with respect to the public health and engineering aspects of hazardous waste control.(b)Grant program(1)EstablishmentIn carrying out the basic training program established under subsection (a), the Administrator may provide grants to, or enter into any contract or cooperative agreement with, an eligible entity to carry out any training or educational activity described in subsection (a).(2)Eligible entityTo be eligible to receive assistance under paragraph (1), an eligible entity shall be an accredited institution of education in partnership with—(A)a community-based organization that carries out activities relating to environmental justice;(B)a generator of hazardous waste;(C)any individual who is involved in the detection, assessment, evaluation, or treatment of hazardous waste;(D)any owner or operator of a facility at which hazardous substances are located; or(E)any State government, Tribal Government, or local government.(c)Plan(1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator, in consultation with the Director, shall develop and publish in the Federal Register a plan to carry out the basic training program established under subsection (a).(2)ContentsThe plan described in paragraph (1) shall contain—(A)a list that describes the relative priority of each activity described in subsection (a); and(B)a description of research and training relevant to environmental justice issues of communities adversely affected by pollution.(3)Coordination with Federal agenciesThe Administrator shall, to the maximum extent practicable, take appropriate steps to coordinate the activities of the basic training program described in the plan with the activities of other Federal agencies to avoid any duplication of effort.(d)Report(1)In generalNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing—(A)the implementation of the basic training program established under subsection (a); and(B)the impact of the basic training program on improving training opportunities for residents of environmental justice communities.(2)Public availabilityThe Administrator shall make the report required under paragraph (1) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency).(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2026.18.National Environmental Justice Advisory Council(a)EstablishmentThe President shall establish an advisory council, to be known as the National Environmental Justice Advisory Council.(b)MembershipThe Advisory Council shall be composed of 26 members who have knowledge of, or experience relating to, the effect of environmental conditions on communities of color, low-income communities, and Tribal and Indigenous communities, including—(1)representatives of—(A)community-based organizations that carry out initiatives relating to environmental justice, including grassroots organizations led by people of color;(B)State governments, Tribal Governments, and local governments;(C)Indian Tribes and other Indigenous groups;(D)nongovernmental and environmental organizations; and(E)private sector organizations (including representatives of industries and businesses); and(2)experts in the field of—(A)socioeconomic analysis;(B)health and environmental effects;(C)exposure evaluation;(D)environmental law and civil rights law; or(E)environmental health science research.(c)Subcommittees; workgroups(1)EstablishmentThe Advisory Council may establish any subcommittee or workgroup to assist the Advisory Council in carrying out any duty of the Advisory Council described in subsection (d).(2)ReportUpon the request of the Advisory Council, each subcommittee or workgroup established by the Advisory Council under paragraph (1) shall submit to the Advisory Council a report that contains—(A)a description of each recommendation of the subcommittee or workgroup; and(B)any advice requested by the Advisory Council with respect to any duty of the Advisory Council.(d)DutiesThe Advisory Council shall provide independent advice and recommendations to the Environmental Protection Agency with respect to issues relating to environmental justice, including advice—(1)to help develop, facilitate, and conduct reviews of the direction, criteria, scope, and adequacy of the scientific research and demonstration projects of the Environmental Protection Agency relating to environmental justice;(2)to improve participation, cooperation, and communication with respect to such issues—(A)within the Environmental Protection Agency;(B)between the Environmental Protection Agency and other entities; and(C)between, and among, the Environmental Protection Agency and Federal agencies, State and local governments, Indian Tribes, environmental justice leaders, interest groups, and the public;(3)requested by the Administrator to help improve the response of the Environmental Protection Agency in securing environmental justice for communities of color, low-income communities, and Tribal and Indigenous communities; and(4)on issues relating to—(A)the developmental framework of the Environmental Protection Agency with respect to the integration by the Environmental Protection Agency of socioeconomic programs into the strategic planning, annual planning, and management accountability of the Environmental Protection Agency to achieve environmental justice results throughout the Environmental Protection Agency;(B)the measurement and evaluation of the progress, quality, and adequacy of the Environmental Protection Agency in planning, developing, and implementing environmental justice strategies, projects, and programs;(C)any existing and future information management systems, technologies, and data collection activities of the Environmental Protection Agency (including recommendations to conduct analyses that support and strengthen environmental justice programs in administrative and scientific areas);(D)the administration of grant programs relating to environmental justice assistance; and(E)education, training, and other outreach activities conducted by the Environmental Protection Agency relating to environmental justice.(e)Meetings(1)Frequency(A)In generalSubject to subparagraph (B), the Advisory Council shall meet biannually.(B)Authority of AdministratorThe Administrator may require the Advisory Council to conduct additional meetings if the Administrator determines that the conducting of any additional meetings is necessary.(2)Public participation(A)In generalSubject to subparagraph (B), each meeting of the Advisory Council shall be open to the public to provide the public an opportunity—(i)to submit comments to the Advisory Council; and(ii)to appear before the Advisory Council.(B)Authority of AdministratorThe Administrator may close any meeting, or portion of any meeting, of the Advisory Council to the public.(f)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Advisory Council.(g)Travel expensesThe Administrator may provide to any member of the Advisory Council travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Advisory Council.19.Environmental Justice Clearinghouse(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a public internet-based clearinghouse, to be known as the Environmental Justice Clearinghouse. (b)ContentsThe Clearinghouse shall be composed of culturally and linguistically appropriate materials related to environmental justice, including—(1)information describing the activities conducted by the Environmental Protection Agency to address issues relating to environmental justice;(2)copies of training materials provided by the Administrator to help individuals and employees understand and carry out environmental justice activities;(3)links to web pages that describe environmental justice activities of other Federal agencies;(4)a directory of individuals who possess technical expertise in issues relating to environmental justice;(5)a directory of nonprofit and community-based organizations, including grassroots organizations led by people of color, that address issues relating to environmental justice at the local, State, and Federal levels (with particular emphasis given to nonprofit and community-based organizations that possess the capability to provide advice or technical assistance to environmental justice communities); and(6)any other appropriate information as determined by the Administrator, including information on any resources available to help address the disproportionate burden of adverse human health or environmental effects on environmental justice communities.(c)ConsultationIn developing the Clearinghouse, the Administrator shall consult with individuals representing academic and community-based organizations who have expertise in issues relating to environmental justice.(d)Annual reviewThe Advisory Council shall—(1)conduct a review of the Clearinghouse on an annual basis; and(2)recommend to the Administrator any updates for the Clearinghouse that the Advisory Council determines to be necessary for the effective operation of the Clearinghouse.20.Public meetings(a)In generalNot later than 2 years after the date of enactment of this Act, and biennially thereafter, the Administrator shall hold public meetings on environmental justice issues in each region of the Environmental Protection Agency to gather public input with respect to the implementation and updating of environmental justice strategies and efforts of the Environmental Protection Agency.(b)Outreach to environmental justice communitiesThe Administrator, in advance of the meetings described in subsection (a), shall to the extent practicable hold multiple meetings in environmental justice communities in each region to provide meaningful community involvement opportunities.(c)NoticeNotice for the meetings described in subsections (a) and (b) shall be provided—(1)to applicable representative entities or organizations present in the environmental justice community, including—(A)local religious organizations;(B)civic associations and organizations;(C)business associations of people of color;(D)environmental and environmental justice organizations;(E)homeowners’, tenants’, and neighborhood watch groups;(F)local and Tribal Governments;(G)rural cooperatives;(H)business and trade organizations;(I)community and social service organizations;(J)universities, colleges, and vocational schools;(K)labor organizations;(L)civil rights organizations;(M)senior citizens’ groups; and(N)public health agencies and clinics;(2)through communication methods that are accessible in the applicable environmental justice community, which may include electronic media, newspapers, radio, and other media particularly targeted at communities of color, low-income communities, and Tribal and Indigenous communities; and(3)at least 30 days before any such meeting.(d)Communication methods and requirementsThe Administrator shall—(1)provide translations of any documents made available to the public pursuant to this section in any language spoken by more than 5 percent of the population residing within the applicable environmental justice community, and make available translation services for meetings upon request; and(2)not require members of the public to produce a form of identification or register their names, provide other information, complete a questionnaire, or otherwise fulfill any condition precedent to attending a meeting, but if an attendance list, register, questionnaire, or other similar document is utilized during meetings, it shall state clearly that the signing, registering, or completion of the document is voluntary.(e)Required attendance of certain employeesIn holding a public meeting under subsection (a), the Administrator shall ensure that at least 1 employee of the Environmental Protection Agency at the level of Assistant Administrator is present at the meeting to serve as a representative of the Environmental Protection Agency.21.Environmental projects for environmental justice communitiesThe Administrator shall ensure that all environmental projects developed as part of a settlement relating to violations in an environmental justice community—(1)are developed through consultation with, and with the meaningful participation of, individuals in the affected environmental justice community; and(2)result in a quantifiable improvement to the health and well-being of individuals in the affected environmental justice community.22.Grants to further achievement of Tribal coastal zone objectives(a)Grants authorizedThe Coastal Zone Management Act of 1972 is amended by inserting after section 309 (16 U.S.C. 1456b) the following:309A.Grants to further achievement of Tribal coastal zone objectives(a)Grants authorizedThe Secretary may award grants, on a competitive basis, to Indian Tribes to pay for the Federal share of the cost of furthering achievement of the Tribal coastal zone objectives of such a Tribe.(b)Federal share(1)In generalThe Federal share of the cost of any activity carried out under a grant under this section shall be—(A)in the case of a grant of less than $200,000, 100 percent of such cost; and(B)in the case of a grant of $200,000 or more, 95 percent of such cost, except as provided in paragraph (2).(2)WaiverThe Secretary may waive the application of paragraph (1)(B) with respect to a grant to an Indian Tribe, or otherwise reduce the portion of the share of the cost of an activity required to be paid by an Indian Tribe under such paragraph, if the Secretary determines that the Tribe does not have sufficient funds to pay such portion. (c)CompatibilityThe Secretary may not award a grant under this section to an Indian Tribe unless the Secretary determines that the activities to be carried out under the grant are compatible with this title and that the Indian Tribe has consulted with the affected coastal state regarding the grant objectives and purposes.(d)Authorized objectives and purposesAn Indian Tribe that receives a grant under this section shall use the grant funds for one or more of the objectives and purposes authorized under subsections (b) and (c), respectively, of section 306A, with respect to the Indian Tribe and its Tribal coastal zone. In applying section 306A(b) under this subsection, a reference in that section to a provision shall be considered to be a corresponding provision or policy for an Indian Tribe.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each fiscal year.(f)DefinitionsIn this section:(1)Indian land; Indian TribeThe term Indian land has the meaning given the term, and the term Indian Tribe has the meaning given the term Indian tribe, under section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501).(2)Tribal coastal zoneThe term Tribal coastal zone means any Indian land of an Indian Tribe that is within the coastal zone.(3)Tribal coastal zone objectiveThe term Tribal coastal zone objective means, with respect to an Indian Tribe and its Tribal coastal zone, any of the following objectives:(A)Protection, restoration, or preservation of areas in that zone of that Tribe that—(i)hold important ecological, cultural, or sacred significance for such Tribe; or(ii)reflect traditional, historic, and esthetic values essential to such Tribe.(B)Preparing and implementing a special area management plan and technical planning for important coastal areas.(C)Taking any coastal or shoreline stabilization measure, including any mitigation measure, for the purpose of public safety, public access, or cultural or historical preservation. .(b)GuidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce shall issue guidance for the program established under the amendment made by subsection (a), including the criteria for awarding grants under such program based on consultation with Indian Tribes (as that term is defined in that amendment).(c)Use of State grants To fulfill Tribal objectivesSection 306A(c)(2) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455a(c)(2)) is amended—(1)in subparagraph (D), by striking and at the end;(2)in subparagraph (E), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:(F)fulfilling any Tribal coastal zone objective (as that term is defined in section 309A)..(d)Other programs not affectedNothing in this section, including an amendment made by this section, shall be construed to affect the ability of an Indian Tribe to apply for assistance, receive assistance under, or participate in any program authorized by the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) or other related Federal laws.23.Cosmetic labeling(a)In generalChapter VI of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 361 et seq.) is amended by adding at the end the following:604.Labeling(a)Cosmetic products for professional use(1)Definition of professionalWith respect to cosmetics, the term professional means an individual who—(A)is licensed by an official State authority to practice in the field of cosmetology, nail care, barbering, or esthetics;(B)has complied with all requirements set forth by the State for such licensing; and(C)has been granted a license by a State board or legal agency or legal authority.(2)Listing of ingredientsCosmetic products used and sold by professionals shall list all ingredients and warnings, as required for other cosmetic products under this chapter.(3)Professional use labelingIn the case of a cosmetic product intended to be used only by a professional on account of a specific ingredient or increased concentration of an ingredient that requires safe handling by trained professionals, the product shall bear a statement as follows: To be Administered Only by Licensed Professionals.(b)Display requirementsA listing required under subsection (a)(2) and a statement required under subsection (a)(3) shall be prominently displayed—(1)in the primary language used on the label; and(2)in conspicuous and legible type in contrast by typography, layout, or color with other material printed or displayed on the label.(c)Internet salesIn the case of internet sales of cosmetics, each internet website offering a cosmetic product for sale to consumers shall provide the same information that is included on the packaging of the cosmetic product as regularly available through in-person sales, except information that is unique to a single cosmetic product sold in a retail facility, such as a lot number or expiration date, and the warnings and statements described in subsection (b) shall be prominently and conspicuously displayed on the website.(d)Contact informationThe label on each cosmetic shall bear the domestic telephone number or electronic contact information, and it is encouraged that the label include both the telephone number and electronic contact information, that consumers may use to contact the responsible person with respect to adverse events. The contact number shall provide a means for consumers to obtain additional information about ingredients in a cosmetic, including the ability to ask if a specific ingredient may be present that is not listed on the label, including whether a specific ingredient may be contained in the fragrance or flavor used in the cosmetic. The manufacturer of the cosmetic is responsible for providing such information, including obtaining the information from suppliers if it is not readily available. Suppliers are required to release such information upon request of the cosmetic manufacturer..(b)MisbrandingSection 602 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 362) is amended by adding at the end the following:(g)If its labeling does not conform with a requirement under section 604..(c)Effective dateSection 604 of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a), shall take effect on the date that is 1 year after the date of enactment of this Act.24.Safer cosmetic alternatives for disproportionately impacted communities(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary), acting through the Commissioner of Food and Drugs, shall award grants to eligible entities—(1)to support research focused on the design of safer alternatives to chemicals in cosmetics with inherent toxicity or associated with chronic adverse health effects; or(2)to provide educational awareness and community outreach efforts to educate and promote the use of safer alternatives in cosmetics.(b)Eligible entitiesTo be eligible to receive a grant under subsection (a), an entity shall—(1)be a public institution such as a university, a nonprofit research institution, or a nonprofit grassroots organization; and(2)not benefit from a financial relationship with a chemical or cosmetics manufacturer, supplier, or trade association.(c)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to applicants proposing to focus on—(1)replacing chemicals in professional cosmetic products used by nail and hair and beauty salon workers with safer alternatives; or(2)replacing chemicals in cosmetic products marketed to women and girls of color, including any such beauty, personal hygiene, and intimate care products, with safer alternatives.(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2022 through 2026.25.Safer child care centers, schools, and homes for disproportionately impacted communities(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary), acting through the Commissioner of Food and Drugs, in consultation with the Administrator of the Environmental Protection Agency, shall award grants to eligible entities to support research focused on the design of safer alternatives to chemicals in consumer, cleaning, toy, and baby products with inherent toxicity or that are associated with chronic adverse health effects.(b)Eligible entitiesTo be eligible to receive a grant under subsection (a), an entity shall—(1)be a public institution such as a university or a nonprofit research institution; and(2)not benefit from a financial relationship with—(A)a chemical manufacturer, supplier, or trade association; or(B)a cleaning, toy, or baby product manufacturer, supplier, or trade association.(c)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to applicants proposing to focus on replacing chemicals in cleaning, toy, or baby products used by child care providers with safer alternatives.(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2022 through 2026.26.Certain menstrual products misbranded if labeling does not include ingredients(a)In generalSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the following:(gg)If it is a menstrual product, such as a menstrual cup, a scented, scented deodorized, or unscented menstrual pad or tampon, a therapeutic vaginal douche apparatus, or an obstetrical and gynecological device described in section 884.5400, 884.5425, 884.5435, 884.5460, 884.5470, or 884.5900 of title 21, Code of Federal Regulations (or any successor regulation), unless its label or labeling lists the name of each ingredient or component of the product in order of the most predominant ingredient or component to the least predominant ingredient or component..(b)Effective dateThe amendment made by subsection (a) applies with respect to products introduced or delivered for introduction into interstate commerce on or after the date that is one year after the date of the enactment of this Act.27.Support by National Institute of Environmental Health Sciences for research on health disparities impacting communities of colorSubpart 12 of part C of title IV of the Public Health Service Act (42 U.S.C. 285l et seq.) is amended by adding at the end the following new section:463C.Research on health disparities related to cosmetics impacting communities of color(a)In generalThe Director of the Institute shall award grants to eligible entities—(1)to expand support for basic, epidemiological, and social scientific investigations into—(A)the chemicals linked (or with possible links) to adverse health effects most commonly found in cosmetics marketed to women and girls of color, including beauty, personal hygiene, and intimate care products;(B)the marketing and sale of such cosmetics containing chemicals linked to adverse health effects to women and girls of color across their lifespans; (C)the use of such cosmetics by women and girls of color across their lifespans; or(D)the chemicals linked to the adverse health effects most commonly found in products used by nail, hair, and beauty salon workers; (2)to provide educational awareness and community outreach efforts to educate and promote the use of safer alternatives in cosmetics; and(3)to disseminate the results of any such research described in subparagraph (A) or (B) of paragraph (1) (conducted by the grantee pursuant to this section or otherwise) to help communities identify and address potentially unsafe chemical exposures in the use of cosmetics.(b)Eligible entitiesTo be eligible to receive a grant under subsection (a), an entity shall—(1)be a public institution such as a university, a nonprofit research institution, or a nonprofit grassroots organization; and(2)not benefit from a financial relationship with a chemical or cosmetics manufacturer, supplier, or trade association.(c)ReportNot later than the end 1 year after awarding grants under this section, and each year thereafter, the Director of the Institute shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, and make publicly available, a report on the results of the investigations funded under subsection (a), including—(1)summary findings on—(A)marketing strategies, product categories, and specific cosmetics containing ingredients linked to adverse health effects; and(B)the demographics of the populations marketed to and using cosmetics containing such ingredients for personal and professional use; and(2)recommended public health information strategies to reduce potentially unsafe exposures to cosmetics.(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2022 through 2026..28.Revenues for just transition assistance(a)DefinitionsIn this section:(1)Nonproducing leaseThe term nonproducing lease means any Federal onshore or offshore oil or natural gas lease under which oil or natural gas is produced for fewer than 90 days in an applicable calendar year.(2)SecretaryThe term Secretary means the Secretary of the Interior. (b)Mineral leasing revenue(1)Coal leasesSection 7(a) of the Mineral Leasing Act (30 U.S.C. 207(a)) is amended, in the fourth sentence, by striking 121/2 per centum and inserting 18.75 percent.(2)Leases on land known or believed to contain oil or natural gasSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended—(A)in subsection (b)—(i)in paragraph (1)(A)—(I)in the fourth sentence, by striking shall be held and all that follows through are necessary and inserting may be held in each State not more than once each year; and(II)in the fifth sentence, by striking 12.5 percent and inserting 18.75 percent; and(ii)in paragraph (2)(A)(ii), by striking 121/2 per centum and inserting 18.75 percent;(B)in subsection (c)(1), in the second sentence, by striking 12.5 percent and inserting 18.75 percent;(C)in subsection (l), by striking 121/2 per centum each place it appears and inserting 18.75 percent; and(D)in subsection (n)(1)(C), by striking 121/2 per centum and inserting 18.75 percent.(3)Reinstatement of leasesSection 31(e)(3) of the Mineral Leasing Act (30 U.S.C. 188(e)(3)) is amended by striking 162/3 each place it appears and inserting 25.(4)DepositsSection 35 of the Mineral Leasing Act (30 U.S.C. 191) is amended—(A)in subsection (a), in the first sentence, by striking All and inserting Except as provided in subsection (e), all; and(B)by adding at the end the following:(e)Distribution of certain amountsNotwithstanding paragraph (1), the amount of any increase in revenues collected as a result of the amendments made by subsection (b) of section 28 of the Environmental Justice For All Act shall be deposited and distributed in accordance with subsection (d) of that section..(c)Fees for producing leases and nonproducing leases(1)Conservation of resources feesThere is established a fee of $4 per acre per year on producing Federal onshore and offshore oil and gas leases.(2)Speculative leasing feesThere is established a fee of $6 per acre per year on nonproducing leases.(d)Deposit(1)In generalAll amounts collected under paragraphs (1) and (2) of subsection (c) shall be deposited in the Federal Energy Transition Economic Development Assistance Fund established by section 29(c).(2)Mineral leasing RevenueNotwithstanding any other provision of law, of the amount of any increase in revenue collected as a result of the amendments made by subsection (b)—(A)50 percent shall be deposited in the Federal Energy Transition Economic Development Assistance Fund established by section 29(c); and(B)50 percent shall be distributed to the State in which the production occurred.(e)Adjustment for inflationThe Secretary shall, by regulation at least once every 4 years, adjust each fee established by subsection (c) to reflect any change in the Consumer Price Index (all items, United States city average) as prepared by the Department of Labor.29.Economic revitalization for fossil fuel-dependent communities(a)PurposeThe purpose of this section is to promote economic revitalization, diversification, and development in communities— (1)that depend on fossil fuel mining, extraction, or refining for a significant amount of economic opportunities; or (2)in which a significant proportion of the population is employed at electric generating stations that use fossil fuels as the predominant fuel supply.(b)DefinitionsIn this section:(1)Advisory committeeThe term Advisory Committee means the Just Transition Advisory Committee established by subsection (g)(1).(2)Displaced workerThe term displaced worker means an individual who, due to efforts to reduce net emissions from public land or as a result of a downturn in fossil fuel mining, extraction, or production, has suffered a reduction in employment or economic opportunities. (3)Fossil fuelThe term fossil fuel means coal, petroleum, natural gas, tar sands, oil shale, or any derivative of coal, petroleum, or natural gas. (4)Fossil fuel-dependent communityThe term fossil fuel-dependent community means a community—(A)that depends on fossil fuel mining, and extraction, or refining for a significant amount of economic opportunities; or (B)in which a significant proportion of the population is employed at electric generating stations that use fossil fuels as the predominant fuel supply. (5)Fossil fuel transition communityThe term fossil fuel transition community means a community—(A)that has been adversely affected economically by a recent reduction in fossil fuel mining, extraction, or production-related activity, as demonstrated by employment data, per capita income, or other indicators of economic distress;(B)that has historically relied on fossil fuel mining, extraction, or production-related activity for a substantial portion of its economy; or(C)in which the economic contribution of fossil fuel mining, extraction, or production-related activity has significantly declined. (6)FundThe term Fund means the Federal Energy Transition Economic Development Assistance Fund established by subsection (c).(7)Public land(A)In generalThe term public land means any land and interest in land owned by the United States within the several States and administered by the Secretary or the Secretary of Agriculture (acting through the Chief of the Forest Service) without regard to how the United States acquired ownership.(B)InclusionThe term public land includes land located on the outer Continental Shelf.(C)ExclusionThe term public land does not include land held in trust for an Indian Tribe or member of an Indian Tribe.(8)SecretaryThe term Secretary means the Secretary of the Interior. (c)Establishment of Federal Energy Transition Economic Development Assistance FundThere is established in the Treasury of the United States a fund, to be known as the Federal Energy Transition Economic Development Assistance Fund, which shall consist of amounts deposited in the Fund under section 28(d).(d)Distribution of fundsOf the amounts deposited in the Fund—(1)35 percent shall be distributed by the Secretary to States in which extraction of fossil fuels occurs on public land, based on a formula reflecting existing production and extraction in the State;(2)35 percent shall be distributed by the Secretary to States based on a formula reflecting the quantity of fossil fuels historically produced and extracted in the State on public land before the date of enactment of this Act; and(3)30 percent shall be allocated to a competitive grant program under subsection (f).(e)Use of Funds(1)In generalFunds distributed by the Secretary to States under paragraphs (1) and (2) of subsection (d) may be used for—(A)environmental remediation of land and waters impacted by the full lifecycle of fossil fuel extraction and mining;(B)building partnerships to attract and invest in the economic future of historically fossil fuel-dependent communities;(C)increasing capacity and other technical assistance fostering long-term economic growth and opportunity in historically fossil fuel-dependent communities;(D)guaranteeing pensions, healthcare, and retirement security and providing a bridge of wage support until a displaced worker either finds new employment or reaches retirement;(E)severance payments for displaced workers;(F)carbon sequestration projects in natural systems on public land; or(G)expanding broadband access and broadband infrastructure.(2)Priority to fossil fuel workersIn distributing funds under paragraph (1), the Secretary shall give priority to assisting displaced workers dislocated from fossil fuel mining and extraction industries.(f)Competitive grant program(1)In generalThe Secretary shall establish a competitive grant program to provide funds to eligible entities for the purposes described in paragraph (3). (2)Definition of eligible entityIn this subsection, the term eligible entity means a local, State, or Tribal government, local development district (as defined in section 382E(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa–4(a))), a nonprofit organization, labor union, economic development agency, or institution of higher education (including a community college).(3)Eligible use of fundsThe Secretary may award grants from amounts in the Fund made available under subsection (d)(3) for—(A)the purposes described in subsection (e)(1);(B)(i)existing job retraining and apprenticeship programs for displaced workers; or (ii)programs designed to promote economic development in communities affected by a downturn in fossil fuel extraction and mining;(C)developing projects that—(i)diversify local and regional economies;(ii)create jobs in new or existing non-fossil fuel industries;(iii)attract new sources of job-creating investment; or(iv)provide a range of workforce services and skills training;(D)internship programs in a field related to clean energy; and(E)the development and support of—(i)a clean energy certificate program at a labor organization; or(ii)a clean energy major or minor program at an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).(g)Just transition advisory committee(1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish an advisory committee, to be known as the Just Transition Advisory Committee.(2)ChairThe President shall appoint a Chair of the Advisory Committee.(3)DutiesThe Advisory Committee shall—(A)advise, assist, and support the Secretary in—(i)the management and allocation of funds available under subsection (d); and(ii)the establishment and administration of the competitive grant program under subsection (f); and(B)develop procedures to ensure that States and applicants eligible to participate in the competitive grant program established under subsection (f) are notified of the availability of Federal funds pursuant to this section.(4)Membership(A)In generalThe total number of members of the Advisory Committee shall not exceed 20 members.(B)CompositionThe Advisory Committee shall be composed of the following members appointed by the Chair:(i)A representative of the Assistant Secretary of Commerce for Economic Development.(ii)A representative of the Secretary of Labor.(iii)A representative of the Under Secretary for Rural Development.(iv)Two individuals with professional economic development or workforce retraining experience.(v)An equal number of representatives from each of the following:(I)Labor unions.(II)Nonprofit environmental organizations.(III)Environmental justice organizations.(IV)Fossil fuel transition communities.(V)Public interest groups.(VI)Tribal and Indigenous communities.(5)TerminationThe Advisory Committee shall not terminate except by an Act of Congress.(h)Limit on Use of Funds(1)Administrative costsNot more than 7 percent of the amounts in the Fund may be used for administrative costs incurred in implementing this section.(2)Limitation on funds to a single entityNot more than 5 percent of the amounts in the Fund may be awarded to a single eligible entity.(3)Calendar year limitationNot less than 15 percent of the amounts in the Fund shall be spent in each calendar year.(i)Use of American iron, steel, and manufactured goodsNone of the funds appropriated or otherwise made available by this section may be used for a project for the construction, alteration, maintenance, or repair of a public building or public work unless all of the iron, steel, and manufactured goods used in the project are produced in the United States, unless the manufactured good is not produced in the United States.(j)Submission to CongressThe Secretary shall submit to the Committees on Appropriations and Energy and Natural Resources of the Senate and the Committees on Appropriations and Natural Resources of the House of Representatives, with the annual budget submission of the President, a list of projects, including a description of each project, that received funding under this section in the previous calendar year. 30.Evaluation by Comptroller General of the United StatesNot later than 2 years after the date of enactment of this Act, and biennially thereafter, the Comptroller General of the United States shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives, and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate, a report that contains an evaluation of the effectiveness of each activity carried out under this Act and the amendments made by this Act.